Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maxwell Petersen on February 23, 2022.
The application has been amended as follows: 
Claims 22 and 32 have been cancelled.
	Claims 21 and 30 have been amended as follows:

21. (Currently Amended) A blown film line, comprising:
an annular die;
a plurality of nip rollers at a location remote from the annular die;
a blown film bubble extruding from the annular die and traveling toward the nip rollers along a traveling path;
an air cooling apparatus in the vicinity of the annular die and directing cooling air toward the blown film bubble; and
a water cooling apparatus located downstream from the air cooling apparatus along the traveling path;
wherein the water cooling apparatus includes a wet porous material in direct contact with the blown film bubble and surrounding an outer circumference of the blown film bubble, the wet porous 
wherein the water cooling apparatus further comprises a screen cylindrical backing supporting the wet porous material and the wet porous material comprises a soft porous material and is mechanically attached to the screen cylindrical backing by stitching.

30. (Currently Amended) An apparatus for making blown film comprising:
an annular die for extruding a blown film bubble;
an air cooling device in the vicinity of the annular die for applying cooling air to the blown film bubble;
a plurality of nip rollers at a location remote from the annular die for collapsing the blown film bubble; and
a water cooling apparatus located between the air cooling device and the plurality of nip rollers, the water cooling device including a porous material formed as a cylinder, an atomizing air-water spray device for applying water to the porous material, and a vacuum suction device for removing excess water from the porous material;
wherein the water cooling apparatus further comprises a screen cylindrical backing supporting the porous material and the porous material comprises a soft porous material and is mechanically attached to the screen cylindrical backing by stitching.

Reasons for Allowance
Claims 7-11, 18, 21, 24-30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:

the blown film line, as recited by claim 18, particularly wherein the porous material comprises a Dutch weave wire mesh screen;
the blown film line, as recited by claims 21 and 24-29, particularly wherein the water cooling apparatus further comprises a screen cylindrical backing supporting the wet porous material and the wet porous material comprises a soft porous material and is mechanically attached to the screen cylindrical backing by stitching; or
the blown film line, as recited by claims 30 and 33, particularly wherein the water cooling apparatus further comprises a screen cylindrical backing supporting the porous material and the porous material comprises a soft porous material and is mechanically attached to the screen cylindrical backing by stitching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744